Name: 96/336/EC: Commission Decision of 6 May 1996 amending Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  tariff policy;  agricultural policy
 Date Published: 1996-05-29

 Avis juridique important|31996D033696/336/EC: Commission Decision of 6 May 1996 amending Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material (Text with EEA relevance) Official Journal L 128 , 29/05/1996 P. 0023 - 0023COMMISSION DECISION of 6 May 1996 amending Decision 89/540/EEC on the organization of a temporary experiment on the marketing of seeds and propagating material (Text with EEA relevance) (96/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13a thereof,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), as last amended by Commission Directive 96/18/EC (3), and in particular Article 13a thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Directive 95/6/EC (5), and in particular Article 13a thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (6), as last amended by Commission Directive 96/18/EC, and in particular Article 12a thereof,Whereas Commission Decision 89/540/EEC of 22 September 1989 on the organization of a temporary experiment on the marketing of seeds and propagating material (7), as last amended by Decision 95/431/EC (8), set up a temporary experiment at Community level in relation to the feasibility of unofficial field inspections;Whereas that experiment was stated to be for a duration of seven years ending on 30 June 1996;Whereas the experiment did not in fact start until 1 July 1990;Whereas certain conclusions can be drawn from the results obtained to date, but further details still need to be clarified;Whereas the experiment should, therefore, be allowed to continue until 30 June 1997;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 In Article 3 of Decision 89/540/EEC '30 June 1996` is replaced by '30 June 1997`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 6 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2290/66.(2) OJ No 125, 11. 7. 1966, p. 2298/66.(3) OJ No L 76, 26. 3. 1996, p. 21.(4) OJ No 125, 11. 7. 1966, p. 2309/66.(5) OJ No L 67, 25. 3. 1995, p. 30.(6) OJ No L 169, 10. 7. 1969, p. 3.(7) OJ No L 286, 4. 10. 1989, p. 24.(8) OJ No L 255, 25. 10. 1995, p. 25.